Case 3:17-cv-05659-WHA Document 500-2 Filed 05/30/19 Page 1 of 4




                    EXHIBIT 6


UNREDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
      Case 3:17-cv-05659-WHA Document 500-2 Filed 05/30/19 Page 2 of 4




1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4    - - - - - - - - - - - - - - - - - -x
5    FINJAN, INC., a Delaware                :   Case No.
6    Corporation,                            :   3:17-cv-05659-WHA
7         Plaintiff,                         :
8    v.                                      :
9    JUNIPER NETWORKS, INC., a               :
10   Delaware Corporation,                   :
11        Defendant.                         :
12   - - - - - - - - - - - - - - - - - -x
13
14    HIGHLY CONFIDENTIAL SOURCE CODE - ATTORNEYS' EYES ONLY
15
16            VIDEOTAPED DEPOSITION OF CHANDRA NAGARAJAN
17                         Sunnyvale, California
18                         Thursday, May 31, 2018
19                               9:05 a.m.
20
21
22
23   Job No.:     189837
24   Pages:     1 - 245
25   Reported By:     Charlotte Lacey, RPR, CSR No. 14224
      Case 3:17-cv-05659-WHA Document 500-2 Filed 05/30/19 Page 3 of 4
       HIGHLY CONFIDENTIAL SOURCE CODE - ATTORNEYS' EYES ONLY
                      Transcript of Chandra Nagarajan
                        Conducted on May 31, 2018             63

1    10:51 a.m.                                                          10:51:21
2                 Please proceed, Counsel.                               10:51:23
3    BY MR. LEE:                                                         10:51:25
4           Q     Do you recall earlier we were discussing why           10:51:25
5    Sky ATP was added?                                                  10:51:30
6           A     Yes.     There was a question about that.              10:51:35
7           Q     And you mentioned that it was to give SRX this         10:51:37
8    next-generation capability, correct?                                10:51:42
9                 MR. KAGAN:     Objection; form.                        10:51:45
10          A     So -- so the -- the -- ATP is one of the               10:51:46
11   functionalities of NG firewall, and one of the many                 10:51:53
12   functionalities of it has evolved.        Since that piece was      10:51:57
13   missing in SRX, the Sky ATP was developed.                          10:51:58
14          Q     When you say that piece is missing, what do            10:52:11
15   you mean?                                                           10:52:14
16          A     The ATP, as a functionality, is missing in             10:52:14
17   SRX.                                                                10:52:19
18          Q     So does the ATP contribute to the                      10:52:22
19   next-generation capability at all?                                  10:52:25
20                MR. KAGAN:     Objection; form.                        10:52:28
21          A     The ATP is one of the many functionalities in          10:52:29
22   NG firewall.        To that extent, the ATP functionality is        10:52:33
23   missing.                                                            10:52:33
24                THE REPORTER:     To...                                10:52:33
25          A     To NG firewall, and to that extent, it's --            10:52:39


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
      Case 3:17-cv-05659-WHA Document 500-2 Filed 05/30/19 Page 4 of 4
       HIGHLY CONFIDENTIAL SOURCE CODE - ATTORNEYS' EYES ONLY
                      Transcript of Chandra Nagarajan
                        Conducted on May 31, 2018             64

1    it's a missing functionality.                                       10:52:45
2         Q       How does ATP contribute to the next-generation         10:52:48
3    capability?                                                         10:52:52
4                 MR. KAGAN:   Objection; form.                          10:52:53
5         A       So -- this is basically the market demands,            10:52:56
6    right?     There's no general definition of what an NG              10:53:05
7    firewall is.     So it all depends on what your competition         10:53:09
8    offers in -- in NG firewall and what are all the various            10:53:14
9    functionalities which are missing against the                       10:53:19
10   competition, and that is to the extent...                           10:53:22
11        Q       What did SRX have before it had Sky ATP?               10:53:25
12                MR. KAGAN:   Objection; form.                          10:53:30
13        A       So before Sky ATP -- before Sky ATP was added,         10:53:32
14   there was a AV engine functionality in SRX, which --                10:53:38
15   which is -- which detects malwares.      But it -- it only          10:53:46
16   detects known -- known malwares.                                    10:53:52
17        Q       What do you mean by it only detects known              10:53:55
18   malware?                                                            10:54:00
19        A       So whatever is known to the AV -- AV software          10:54:00
20   we use, it detects those malwares.                                  10:54:04
21        Q       And Sky ATP detects unknown malware, right?            10:54:08
22        A       Sky ATP can -- can detect malwares which were          10:54:12
23   not previously known to others.                                     10:54:17
24        Q       Is there a name for this AV software?                  10:54:21
25        A       I -- I don't work in -- in that area, so               10:54:25


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
